Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This action is in response to claims filed on July 13th, 2022. Claims 1, 8-9, and 15-16 are amended. Further, the claims 1, 5, 8, 12, 15, and 19 are amended and claims 4, 11, and 18 are cancelled, because of the Examiner’s Amendment and interview conducted on August 9-10th, 2022 included herein.
Claims 1-3, 5-10, 12-17, and 19-20 are therefore pending and currently under consideration for patentability. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Wei-Sern Cheah (Reg. No. 75,275) on August 9th, 2022. The application has been amended as follows:





Amendments to the Claims:
(Currently Amended) A system comprising:
a computing device communicatively coupled to at least one server, the computing device configured to:
during a first time interval, train an advertisement ranking machine-learning model that extracts semantic vector representations using a first dataset including anchor item data of a plurality of anchor items and a second dataset including co-viewed item data, the co-viewed item data comprising (i) historical data of co-view items that were viewed on an e-commerce platform along with one or more of the plurality of anchor items during a common browsing session, and (ii) for each of the co-view items, a corresponding categorical information into which the item is organized;
during a second time interval, retrain the advertisement ranking machine-learning model using an updated first data set and an updated second dataset;
obtain anchor item data of an anchor item currently displayed on a user interface generated by a service application executing on at least a second computing device, the anchor item data of the anchor item comprising anchor item title data and anchor item metadata identifying characteristics of the anchor item and corresponding to categorical information into which the anchor item is organized;
obtain advertisement item data comprising advertisement item title data and advertisement item metadata identifying characteristics of a plurality of advertisement items;
generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data;
determine a match score for each advertisement item of the plurality of advertisement items based at least on the semantic vector representations of the anchor item and each of the plurality of advertisement items the match score identifies a relevance of the advertisement item to the anchor item;
select one or more advertisement items based on the match score of each of the plurality of advertisement items; and
present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item.

(Previously Presented) The system of claim 1, wherein the anchor item title data corresponds to a product name of the anchor item displayed on a website or application and the anchor item metadata comprises leaf category data.

(Original) The system of claim 1, wherein the match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity.
(Cancelled).
(Currently Amended) The system of claim [[4]]1, wherein generating the semantic vector representations of the anchor item and the semantic vector representations of each of the plurality of advertisement items includes:
generating one or more anchor item vectors and one or more advertisement item vectors;
and
extracting the one or more anchor
item semantic vectors from the one or more anchor item vectors and extracting the one or more advertisement item semantic vectors from the one or more advertisement item vectors.

(Previously Presented) The system of claim 5, wherein the trained advertisement ranking model is trained using a Siamese-style deep neural network comprising two sub-neural networks.

(Previously Presented) The system of claim 5, wherein the co-viewed item data comprises co-viewed item title data and co-viewed item metadata.
(Currently Amended) A method by a computing device communicatively coupled to at least one server comprising:
during a first time interval, training an advertisement ranking machine-learning model that extracts semantic vector representations using a first dataset including anchor item data of a plurality of anchor items and a second dataset including co-viewed item data, the co-viewed item data comprising (i) historical data of co-view items that were viewed on an e-commerce platform along with one or more of the plurality of anchor items during a common browsing session, and
(ii) for each of the co-view items, a corresponding categorical information into which the item is organized;
during a second time interval, retraining the advertisement ranking machine-learning model using an updated first data set and an updated second dataset;
obtaining, by the computing device, anchor item data of an anchor item currently displayed on a user interface generated by a service application executing on at least a second computing device, the anchor item data of the anchor item comprising anchor item title data and anchor item metadata identifying characteristics of the anchor item and corresponding to categorical information into which the anchor item is organized;
obtaining, by the computing device, advertisement item data comprising advertisement item title data and advertisement item metadata identifying characteristics of a plurality of advertisement items;
generating semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data;
determining, by the computing device, a match score for each advertisement item of the plurality of advertisement items based at least on the semantic vector representations of the anchor item and each of the plurality of advertisement items, the match score identifies a relevance of the advertisement item to the anchor item;
selecting, by the computing device, one or more advertisement items based on the match score of each of the plurality of advertisement items; and
presenting, by the computing device via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the selected one or more advertisement items along with the displayed anchor item.

(Previously Presented) The method of claim 8, wherein the anchor item title data corresponds to a product name of the anchor item displayed on a website or application and the anchor item metadata.

(Original) The method of claim 8, wherein the match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity.
(Cancelled).
(Currently Amended) The method of claim [[11]]8, generating the semantic vector representations of the anchor item and the semantic vector representations of each of the plurality of advertisement items includes:
generating one or more anchor item vectors and one or more advertisement item vectors;
and
extracting the one or more anchor item semantic vectors from the one or more anchor
item vectors and extracting the one or more advertisement item semantic vectors from the one or more advertisement item vectors.

(Previously Presented) The method of claim 12, wherein the trained advertisement ranking model is trained using a Siamese-style deep neural network comprising two sub-neural networks.

(Previously Presented) The method of claim 12, wherein the co-viewed item data comprises co-viewed item title data and co-viewed item metadata.

(Currently Amended) A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:
during a first time interval, training an advertisement ranking machine-learning model that extracts semantic vector representations using a first dataset including anchor item data of a plurality of anchor items and a second dataset including co-viewed item data, the co-viewed item data comprising (i) historical data of co-view items that were viewed on an e-commerce platform along with one or more of the plurality of anchor items during a common browsing session, and
(ii) for each of the co-view items, a corresponding categorical information into which the item is organized;
during a second time interval, retraining the advertisement ranking machine-learning model using an updated first data set and an updated second dataset;
obtaining anchor item data of an anchor item currently displayed on a user interface generated by a service application executing on at least a second computing device, the anchor item data of the anchor item comprising anchor item title data and anchor item metadata identifying characteristics of the anchor item and corresponding to categorical information into which the anchor item is organized;
obtaining advertisement item data comprising advertisement item title data and advertisement item metadata identifying characteristics of a plurality of advertisement items;
generating semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data;
determining a match score for each advertisement item of the plurality of advertisement items based at least on the semantic vector representations of the anchor item and each of the plurality of advertisement items, the match score identifies a relevance of the advertisement item to the anchor item;

selecting one or more advertisement items based on the match score of each of the plurality of advertisement items; and
presenting, via a server communicatively coupled to the at least one processor and on the user interface generated by the service application executing on at least the second computing device, the selected one or more advertisement items along with the displayed anchor item.

(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the anchor item title data corresponds to a product name of the anchor item displayed on a website or application and the anchor item metadata comprises leaf category data.

(Original) The non-transitory computer readable medium of claim 15, wherein the match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity.
(Cancelled).
(Currently Amended) The non-transitory computer readable medium of claim [[18]]15, wherein generating the semantic vector representations of the anchor item and the semantic vector representations of each of the plurality of advertisement items includes: 
generating one or more anchor item vectors and one or more advertisement item vectors;
and
extracting the one or more anchor item semantic vectors from the one or more anchor
item vectors and extracting the one or more advertisement item semantic vectors from the one or more advertisement item vectors.

(Previously Presented) The non-transitory computer readable medium of claim 19, wherein the trained advertisement ranking model is trained using a Siamese-style deep neural network comprising two sub-neural networks and the co-viewed item data comprises co-viewed item title data and co-viewed item metadata.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-3, 5-10, 12-17, and 19-20 under 35 U.S.C. 101 been fully considered and patent eligible. Also See Remarks 12-19.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of identifying characteristics of an anchor item and plurality of advertisement items, select one or more advertisement items based on the match score of each advertisement item and present the one or more selected advertisement items to a user, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Furthermore, the above claim steps, recites to determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data based at least on the semantic vector representations of the anchor item and each of the plurality of advertisement items the match score identifies a relevance of the advertisement item to the anchor item, select one or more advertisement items based on the match score of each of the plurality of advertisement items (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data and present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item, integrate the exception into a practical application in accordance with and in light of [0052-0054] of Applicant’s published specification.
	More specifically, the Examiner notes that as per [0042 and 0063], it is stated that “the architecture 500 can be structured as a Siamese style neural network. The two sub-neural networks, however, are different in that one neural network extracts the semantic vector representation 404 for the anchor item while the other neural network extracts the semantic vector representation 408 for the advertisement item. The first data set 414 that is input into one of the sub-neural networks can be the anchor item data 310. The second data set 416 that is input into the other sub-neural network can be the advertisement item data 314 during use of the advertisement ranking model 302. When the advertisement ranking model 302 is being trained, however, the second data set 416 can be a different set of item data such as co-viewed item data 312” and “each time the advertisement ranking model 302 is re-trained or otherwise updated to determined updated selected advertisement items. The steps of method 700 or portions of the method 700 can also, in other examples, be performed on a periodic basis (e.g., daily, weekly, monthly, etc.) in order that newly available advertisement items are included in the selected advertisement items. The advertisement ranking model 302 can also be periodically re-trained to update the model with the latest available information and data regarding users' behaviors”
	Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
	Therefore, claims 1-3, 5-10, 12-17, and 19-20 are patent eligible.

Claim Rejections - 35 USC §103 –Withdrawn
With respect to claims 1-3, 5-10, 12-17, and 19-20 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-3, 5-10, 12-17, and 19-20 is/are withdrawn. Also see Remarks 9-12.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed. The closest prior art of record is U.S Pub. 20120158552 by (“Smith”) in view of U.S Pub. 20170024663 by (“Liu”) in view of U.S Pub. 20200104898 by (“Cui”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Smith provides generating data that is helpful to users in selecting between items represented in an electronic data repository, such as an electronic catalog. The data mining method generates pairwise comparison data for particular pairs of items for a given item pair reveals a tendency of users who consider both items in the pair to select one item over the other. The pairwise comparison data may be appropriately exposed to users of the electronic repository. For instance, an item detail page for item A may be supplemented with an indication that users who view both item A and item B select item B a specified percentage of the time. Another data mining method uses item viewing histories and item purchase histories of users in combination to identify pairs of items that are good candidates for being recommended in combination, but fail to disclose, generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data and present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item.
The prior art of record Liu provides a category recommendation that involves receiving a set of keywords and providing an ordered list of relevant leaf categories corresponding to the set of keywords. Category recommendation is often used to aid listing of items in auctions or online businesses and helps potential buyers find the items during browsing sessions or searches. However, it can often be difficult for sellers or other item listers to properly categorize an item, especially when they are not familiar with all of the possible categories (e.g., leaf categories) available. For example, a seller may know that the item they are selling is a book, and may be able to select the general category of book as an item category, but may not know that a deeper category of 19th century historical fiction books is available, but fail to disclose, generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data and present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item.
The prior art of record Cui provides an accessory product recommendations to a user that may include items related to an anchor product selected by the user. The determination of accessory product recommendations may be made based on compatibility between anchor and accessory products, based on manually entered anchor-accessory product relationships, using an algorithm trained to determine anchor-accessory product relationships, or using other methods. The accessory recommendations may be provided along with the anchor product on an electronic user interface, such as a website, in response to the user's selection of the product through the electronic user interface. In this way, the accessory and anchor products may be viewed and/or selected by the user with a minimal number of clicks or user interactions through the electronic user interface, but fail to disclose, generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data and present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item.
The Examiner was unable to find the specific limitation as per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of generate semantic vector representations of the anchor item and each of the plurality of advertisement items by applying the re-trained advertisement ranking machine-learning model to the anchor item data of the anchor item and the advertisement item data of the plurality of advertisement items, the semantic vector representations of the anchor item including one or more anchor item semantic vectors and being generated from the anchor item data and the semantic vector representations of each of the plurality of advertisement items including one or more advertisement item semantic vectors and being generated from the advertisement item data and present, via the at least one server and on the user interface generated by the service application executing on at least the second computing device, the one or more selected advertisement items, along with the displayed anchor item.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the closest identified prior art Smith, Liu, and Cui reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682